NO. 07-08-0392-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

FEBRUARY 27, 2009

______________________________


TIEN TIEN MAN, M.D., APPELLANT

V.

TEXAS TECH UNIVERSITY HEALTH SCIENCE CENTER, APPELLEE

_________________________________

FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2007-539,626; HONORABLE SAM MEDINA, JUDGE

_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
          Pending before this Court is Tien Tien Man, M.D.’s Motion for Withdrawal of Appeal
in which he represents he wishes to withdraw this appeal.  Without passing on the merits
of the case, the motion is granted and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1). 
Per the parties’ agreement, costs are to be assessed against the party incurring same.  
Tex. R. App. P. 42.1(d).  Having dismissed the appeal at Tien Tien Man, M.D.’s request,
no motion for rehearing will be entertained and our mandate will issue forthwith.
 
                                                                           Patrick A. Pirtle
                                                                                 Justice

n to ensure appellant will promptly
obtain the services of another attorney to pursue the appeal.   

	6.  If any other orders are necessary to ensure the provision of an appellate
record and the completion of the record for appellate review as well as the
proper and timely pursuit of appellant's appeal.     

	In support of its determinations, the trial court will prepare and file written findings
of fact and conclusions of law and cause them to be included in a supplemental clerk's
record.  The hearing proceedings shall be transcribed and included in a supplemental
reporter's record.  The supplemental clerk's and reporter's records shall be submitted to
the clerk of this court no later than November 2, 2001.  
	It is so ordered.
							Per Curiam
Do not publish.